Citation Nr: 1519716	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to March 1969.  He died in April 2011.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her August 2013 VA Form 9, the appellant requested a videoconference Board hearing.  In September 2013 correspondence, the RO notified the appellant that she had been placed on a list of persons wishing to have a videoconference Board hearing.  The claims file does not reflect that the appellant withdrew her request for a hearing or that she has been scheduled for such a hearing; nonetheless, the RO forwarded the claims file to the Board. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a videoconference Board hearing before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or her representative.

2.  After the hearing is conducted, or if the appellant withdraws the hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




